IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :               No. 2163 Disciplinary Docket No. 3
                Petitioner      :
                                :
           v.                   :               Board File Nos. C2-12-952; C2-14-457;
                                :               and C2-14-1013
                                :
CRAIG MICHAEL KELLERMAN,        :               Attorney Registration No. 47119
                Respondent      :
                                :               (Montgomery County)


                                        ORDER

PER CURIAM


       AND NOW, this 2nd day of June, 2015, an Order and Rule to Show Cause having

been entered by this Court on May 4, 2015, and upon consideration of the response

filed, it is ORDERED that:

              1.   The Rule is made absolute and, pursuant to Pa.R.D.E. 208(f)(2),

Respondent is placed on temporary suspension until further definitive action by this

Court and he shall comply with the provisions of Pa.R.D.E. 217; and

              2. The President Judge of the Court of Common Pleas of Montgomery

County, in accordance with Pa.R.D.E. 217(g), shall enter such orders as may be

necessary to fully protect the rights of Respondent’s clients; and

              3. All financial institutions in which Respondent holds fiduciary funds shall

freeze such accounts pending further action by a court of appropriate jurisdiction.

       This Order constitutes an imposition of public discipline within the meaning of

Pa.R.D.E. 402, pertaining to confidentiality.